PER CURIAM.
It appearing to the court that the appellants in the above numbered cause, Charles Lowe, Alice Johnson, Willie Davis, Mary Jane Wells, and Fannie Mae Mack, were charged by separate informations in the Criminal Court of Record in and for Monroe County, Florida, under Clerk’s File Numbers 168, 169, 170, 171 and 172; and that they have instituted proceedings in this court by the filing of one notice of appeal directed to judgments and sentences entered in said causes by the trial court, it is apparent that the notice of appeal is deficient and cannot bring on for review several judgments and sentences. See: Rocklin v. State, Fla.1952, 61 So.2d 484; Carroll v. State, Fla.App.1964, 171 So.2d 196; Wilcox v. State, Fla.App.1965, 171 So.2d 425.
*384It is therefore the order of this court that the appellants, within ten (10) days, amend the notice of appeal by expunging all but one of the file numbers referred to therein which will, in effect, leave one appeal pending. Upon failure to do so all proceedings commenced by the notice of appeal lodged in this court on December 29,1964 will be dismissed.